An unpublished opinion of the North Carolina Court of Appeals does not constitute
 controlling legal authority. Citation is disfavored, but may be permitted in accordance
 with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.

              IN THE COURT OF APPEALS OF NORTH CAROLINA
                                    No. COA14-1134

                                   Filed: 5 May 2015

 STATE OF NORTH CAROLINA
                                              Union County
              v.
                                              Nos. 80 CRS 2302, 3176
 KENNETH DARRELL HAMMONDS


      Appeal by defendant from order entered 22 May 2014 by Judge W. David Lee

in Union County Superior Court. Heard in the Court of Appeals 17 April 2015.

      Attorney General Roy Cooper, by Assistant Attorney General Justin M.
      Hampton, for the State.

      Kimberly P. Hoppin, for defendant-appellant.


      TYSON, Judge.


      Kenneth Darrell Hammonds (“Defendant”) was convicted by a jury of first-

degree rape and kidnapping on 19 June 1980. The trial court sentenced Defendant

to life imprisonment for rape, and 25 to 35 years imprisonment for kidnapping.

Defendant appealed his conviction to the North Carolina Supreme Court, which found

no error. State v. Hammonds, 301 N.C. 713, 272 S.E.2d 856 (1981). Thereafter

Defendant filed a motion requesting DNA testing but the trial court found there was

no evidence available for testing. We affirm the trial court’s order.

                                     I. Background
                              STATE V. HAMMONDS

                                  Opinion of the Court



      On 10 December 2009, Defendant filed a motion to locate and preserve

evidence and a motion for DNA testing. Defendant also filed an affidavit of actual

innocence. Counsel was appointed to represent Defendant and the trial court ordered

any physical evidence relating to Defendant’s case to be preserved and inventoried.

On 8 July 2011, counsel wrote Defendant and informed him that “there [was] no

record of what happened” to the evidence in his case.

      On 30 January 2014, Defendant filed a “Motion for Resolution of DNA Testing”

in Union County Superior Court. On 19 February 2014, the trial court ordered that

the State “file a written response detailing efforts to locate and preserve physical

evidence[.]” On 20 March 2014, the State filed an answer stating no evidence was in

the custody of the Union County Sheriff’s Department pertaining to Defendant’s case.

      A hearing was held on 5 May 2014.         The trial court heard testimony from

Linda Broome, the evidence custodian at the Union County Sheriff’s Department, and

Lieutenant Tony Rushing, a supervisor who was responsible for destruction of

evidence. Both testified that they were unable to locate any evidence pertaining to

Defendant’s case.

      The trial court concluded no biological evidence was available for testing in this

case, but ordered the Union County Sheriff’s Department to “not destroy and in fact

preserve any evidence that might hereafter be found . . . [and it] be reported

immediately to the Court[.]” Defendant gave notice of appeal in open court.

                               II. Anders v. California


                                          -2-
                               STATE V. HAMMONDS

                                   Opinion of the Court



      Counsel appointed to represent Defendant has been unable to identify any

issue with sufficient merit to support a meaningful argument for relief on appeal and

asks that this Court conduct its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that she has complied with

the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and

State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right

to file written arguments with this Court and providing him with the documents

necessary to do so.

                                    III. Conclusion

      Defendant has not filed any written arguments on his own behalf with this

Court. A reasonable time in which he could have done so has passed. In accordance

with Anders, we have fully examined the record to determine whether any issues of

arguable merit appear therein. We have been unable to find any possible prejudicial

error and conclude that the appeal is wholly frivolous. The trial court’s order from

which Defendant appealed is affirmed.

      AFFIRMED.

      Judges BRYANT and DIETZ concur.

      Report per Rule 30(e).




                                           -3-